DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10-12 and 19-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et. al. (US 2019/0090235 A1) in view of Guo et. al. (WO 2017/167004 A1) and in further view of Zhang et. al. (US 2016/0381589 A1)
Regarding Claim 1, Hu discloses a method in a User Equipment (UE) for wireless communication (Fig. 15 UE Para 160-165), comprising:
receiving a first signaling, the first signaling being used for determining M time- frequency resources , the M time-frequency resources being reserved to a first radio signal, and the M being a positive integer (Fig. 14 SCell Fig. 15 “UL Grant for each configured carrier” Para 154 161 “the eNB transmits UL grant for each configured carrier to the UE” Para 164 “the UE transmits PUSCH to the eNB on each configured carrier”  The “Uplink (UL) grant” corresponds the first signaling and “carrier” corresponds to time-frequency resource.  The UIL grant is used to determine the carriers.  “Physical Uplink Shared Channel (PUSCH),” UL data, corresponds to first radio signal and the time-frequency resources are reserved for the PUSCH by the UL grant. By inspection of Fig. 14 it can be seen that M=4 a positive integer.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effective filed that the number of carriers granted to  a UE would always be a positive integer) ;
determining whether the first radio signal can be transmitted in each of the M time-frequency resources (Fig. 15 “Perform channel detection on multiple carriers” Para 6 “when the UE performs uplink transmission on the unlicensed channel, the UE needs to perform channel detection process to determine whether the channel is idle” Para 49 163 “the UE performs the channel detection process on multiple carriers”  If the channel detection show that the carrier is idle, the first signal may be transmitted on that carrier.  If the carrier is not idle, the first signal may not be transmitted on that carrier); and
Fig. 15 “Perform PUSCH transmission on each configured carrier” Para 164 “in a case of successful channel detection, the UE transmits PUSCH to the eNB on each configured carrier”)
Gou discloses something Hu does not explicitly disclose: determining that a radio signal can be transmitted in only M1 time-frequency resource(s) among M time-frequency resources, the M1 being a positive integer not greater than the M (Page 12 Example 6 “When the location is scheduled to send uplink data, then the UE needs to perform CCA on each carrier separately…Then, the UE needs to perform CCA detection for 21 carriers and report the CCA detection result” “Carrier” corresponds to time-frequency resource and, in this case, “21” corresponds to M.  Clear Channel Assessment (CCA) determines whether a radio signal can be transmitted by detecting whether or not a carrier is occupied.  If the carrier is occupied, a radio signal cannot be transmitted in that carrier.  The examiner notes that it would have been obvious to one of ordinary skill in that art that a radio signal can be transmitted in only M1 time-frequency resource(s) among M time-frequency resources, since the number of successful CCA detections, M1, will always be less than or equal to M); and
transmitting a first bit block, where the number of bits contained in the first bit block is related to the M1 (Page 12 Example 6 “the base station and the UE agree to use a certain PUCCH format to perform feedback of the CCA detection result… the detection result of each LAA carrier ranks the corresponding CCA detection result according to an agreed order (for example, the serving cell index is small to large) (if 1 bit per carrier describes whether the CCA detection is successful)… the corresponding 
Therefore it would have been obvious to one skilled in the art at the time claimed invention was effectively filed to receive a first signaling, the first signaling being used for determining M time- frequency resources, the M time-frequency resources being reserved to a first radio signal, and the M being a positive integer; determine that the first radio signal can be transmitted in only M1 time-frequency resource(s) among the M time-frequency resources, the M1 being a positive integer not greater than the M; and transmit the first radio signal in the M1 time-frequency resource(s) on the first frequency subband; wherein the first radio signal carries a first bit block, and a number of bits contained in the first bit block is related to the M1.  The motivation is to feed back the results of channel detection on multiple carriers as taught by Guo (Page 12 Example 6).
Zhang discloses something neither Hu nor Gou explicitly discloses: M time- frequency resources on a first frequency subband (Fig. 4 Subband Carrier Para 71 “The radio frequency spectrum band may include a number of subbands…with each subband including a number of carriers” where “carrier” corresponds to time-frequency resource)
Therefore it would have been obvious to one skilled in the art at the time claimed invention was effectively filed to receive a first signaling, the first signaling being used for determining M time- frequency resources on a first frequency subband, the M time-Manual of Patent Examining Procedure 2143 I (E).  There a limited number of term used to label subsets of frequency, and the terms “subband” and “carrier” would have been familiar to one skilled in the art.
Regarding Claim 2, Guo discloses the first bit block comprises N1 bit subblock(s) among N bit subblocks, the N is a positive integer, the N1 is a positive integer not greater than the N, and the N1 is related to the M1; or, the first bit block comprises N1 bit subblock(s) among N bit subblocks, the N is a positive integer, the N1 is a positive integer not greater than the N, the N1 is related to the M1, and for given N and N1, (a) position(s) of the N1 bit subblock(s) in the N bit subblocks is(are) fixed (Page 12 Example 6  “The UE then performs CCA detection for 21 carriers, and the detection result of each LAA carrier ranks the corresponding CCA detection result according to an agreed order (for example, the serving cell index is small to large) (if 1 bit per carrier describes whether the CCA detection is successful)”  For M carriers, Gou Fig. 15 and Fig. 16 of the instant application.  The position of each N1 bit subblock in the N bit subblocks is fixed because the position of each N1 bit subblock corresponds to the position of the corresponding carrier in the list of carriers) 
Regarding Claim 4, Hu discloses receiving downlink information, wherein the downlink information is used for determining the M (Fig. 14 SCell Fig. 15 “UL Grant for each configured carrier” Para 154 161 “the eNB transmits UL grant for each configured carrier to the UE.”  The “UL grant” corresponds to downlink information and the number of carriers in the grant determines M, the number of configured carriers)
Regarding Claim 6, Hu discloses a method in a base station for wireless communication (Fig. 15 eNB Para 48 160-165 Evolved Node B (eNB) corresponds to base station), comprising:
transmitting a first signaling, the first signaling being used for determining M time- frequency resources, the M time-frequency resources being reserved to a first radio signal, and the M being a positive integer (Fig. 14 SCell Fig. 15 “UL Grant for each configured carrier” Para 154 164 as explained in claim 1) ; and
receiving the first radio signal in the time-frequency resource(s) (Fig. 15 “Perform PUSCH transmission on each configured carrier” Para 164 as explained in claim 1.)
Gou discloses determining it is only needed to receive the first radio signal in M1 time-frequency resource(s) among the M time-frequency resources, the M1 being a positive integer not greater than the M (Page 12 Example 6 “Then, the UE needs to 
receiving a first bit block, where the number of bits contained in the first bit block is related to the M1 (Page 12 Example 6 as explained in claim 1)
Zhang discloses M time-frequency resources on a first frequency subband (Fig. 4 Subband Carrier Para 71)
Regarding Claim 7, the combination of Hu, Guo and Zhang discloses claim 7 as explained in claims 2 and 6.
Regarding Claim 8, Hu discloses transmitting downlink information, wherein the downlink information is used for determining the M (Fig. 14 SCell Fig. 15 “UL Grant for each configured carrier” Para 154 161 “the eNB transmits UL grant for each configured carrier to the UE.”  The “UL grant” corresponds to downlink information used for determining M, the number of configured carriers)
Regarding Claim 10, Hu discloses a UE for wireless communication (Fig. 26 Para 261 “smart phone” corresponds to UE), comprising:
a first receiver (Fig. 26 1212 Wireless communication interface Para 261  264 “the wireless communication interface 1212 may generally include…an RF circuit 1214….the RF circuit 1214 may…receives a wireless signal”), to receive a first signaling, the first signaling being used for determining M time-frequency resources, the M time- frequency resources being reserved to a first radio signal, and the M being a Fig. 14 SCell Fig. 15 “UL Grant for each configured carrier” Para 154 161 164 as explained in claim 1);
a first processor (Fig. 26 1201 Processor Para 261 262), to determine whether the first radio signal can be transmitted on the M time-frequency resources (Fig. 15 “Perform channel detection on multiple carriers” Para 6 49 163 as explained in claim 1); and
a first transmitter (Fig. 26 1212 Wireless communication interface Para 261 264 “the wireless communication interface 1212 may generally include…an RF circuit 1214….the RF circuit 1214 may…transmits…a wireless signal”), to transmit the first radio signal in the time-frequency resource(s) (Fig. 15 “Perform PUSCH transmission on each configured carrier” Para 164 as explained in claim 1);
Gou discloses determining that a radio signal can be transmitted in only M1 time-frequency resource(s) among M time-frequency resources, the M1 being a positive integer not greater than the M (Page 12 Example 6 as explained in claim 1); and
transmitting a first bit block, where the number of bits contained in the first bit block is related to the M1 (Page 12 Example 6 as explained in claim 1)
Zhang discloses M time-frequency resources on a first frequency subband (Fig. 4 Subband Carrier Para 71)
Regarding Claim 11, Guo discloses the first bit block comprises N1 bit subblock(s) among N bit subblocks, the N is a positive integer, the N1 is a positive integer not greater than the N, and the N1 is related to the M1 (Page 12 Example 6  “The UE then performs CCA detection for 21 carriers, and the detection result of each LAA carrier ranks the corresponding CCA detection result according to an agreed order 
Regarding Claim 12, Guo discloses for given N and N1, (a) position(s) of the N1 bit subblock(s) in the N bit subblocks is(are) fixed (Page 12 Example 6  “The UE then performs CCA detection for 21 carriers, and the detection result of each LAA carrier ranks the corresponding CCA detection result according to an agreed order (for example, the serving cell index is small to large) (if 1 bit per carrier describes whether the CCA detection is successful)”  The position of each N1 bit subblock in the N bit subblocks is fixed because the position of each N1 bit subblock corresponds to the position of the corresponding carrier in the list of carriers)
Regarding Claim 17, Hu discloses a base station for wireless communication (Fig. 24 Para 245 “eNB” corresponds to base station), comprising:
a second transmitter (Fig. 24 1025 Wireless communication interface Para 250 “The wireless communication interface 1025 may generally include…an RF circuit 1027… n RF circuit 1027…transmits and receives a wireless signal”), to transmit a first signaling, the first signaling being used for determining M time-frequency resources the M time- frequency resources on the first frequency subband being reserved to a first radio signal, and the M being a positive integer (Fig. 14 SCell Fig. 15 “UL Grant for each configured carrier” Para 154 164 as explained in claim 1);
a second processor (Fig. 24 1021 Controller Para 247 where “controller” corresponds to processor); and
a second receiver (Fig. 24 1025 Wireless communication interface Para 250 “The wireless communication interface 1025 may generally include…an RF  (Fig. 15 “Perform PUSCH transmission on each configured carrier” Para 164 as explained in claim 1.);
Gou discloses determining it is only needed to receive the first radio signal in M1 time-frequency resource(s) among the M time-frequency resources, the M1 being a positive integer not greater than the M (Page 12 Example 6 “Then, the UE needs to perform CCA detection for 21 carriers and report the CCA detection result”  Receiving the CCA detection result will allow the base station to determine that it is only needed to receive the first radio signal in M1 time-frequency resource(s) among the M time-frequency resources as explained in claim 1); and
receiving a first bit block, where the number of bits contained in the first bit block is related to the M1 (Page 12 Example 6 as explained in claim 1)
Zhang discloses M time-frequency resources on a first frequency subband (Fig. 4 Subband Carrier Para 71)
Regarding Claim 18, the combination of Hu, Guo and Zhang discloses claim 18 as explained in claims 2 and 17.
Regarding Claim 19, Hu discloses transmitting downlink information, wherein the downlink information is used for determining the M (Fig. 14 SCell Fig. 15 “UL Grant for each configured carrier” Para 154 161 “the eNB transmits UL grant for each configured carrier to the UE.”  The “UL grant” corresponds to downlink information used for determining M, the number of configured carriers)
Claims 5, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et. al. (US 2019/0090235 A1) in view of Guo et. al. (WO 2017/167004 A1) and .
Regarding Claim 5, the combination of Hu, Guo and Zhang discloses the method of claim 1.
Lee discloses something neither Hu nor Guo nor Zhang explicitly discloses: a radio signal comprises a reference signal, and a position of the reference signal in the available time-frequency resource(s) is unrelated to the number of available time-frequency resource (Fig. 8 Abstract “performing channel sensing in a clear channel assessment (CCA) gap for the multiple TTIs; and if channel sensing for at least one of the multiple TTIs is successful, transmitting, in a predetermined symbol, an uplink reference signal for the multiple TTIs” Para 135-145  The “Transmission Time Intervals (TTIs)” correspond to time-frequency resource, a “TTI for which CCA is successful” corresponds to an available time-frequency resource and “uplink reference signal” corresponds to reference signal.  The reference signal is transmitted at a predetermined position that is not a function of the number of available time-frequency resources)
Therefore it would have been obvious to one skilled in the art at the time claimed invention was effectively filed to the first radio signal comprises a first reference signal, and a position of a time-frequency resource occupied by the first reference signal in the M1 time-frequency resource(s) is unrelated to the M1.  The motivation is to allow a receiver to demodulate a received data signal as taught by Lee (Para 76 78).
Regarding Claim 9, Lee discloses a radio signal comprises a reference signal, and a position of the reference signal in the available time-frequency resource(s) is Fig. 8 Abstract Para 135-145 as explained in claim 5 above)
Regarding Claim 15, Lee discloses a radio signal comprises a reference signal, and a position of the reference signal in the available time-frequency resource(s) is unrelated to the number of available time-frequency resource (Fig. 8 Abstract Para 135-145 as explained in claim 5 above)
Regarding Claim 20, Lee discloses a radio signal comprises a reference signal, and a position of the reference signal in the available time-frequency resource(s) is unrelated to the number of available time-frequency resource (Fig. 8 Abstract Para 135-145 as explained in claim 5 above)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463